 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
     JERALD MORRIS LARRY,                           1:17-cv-00172-DAD-GSA-PC
 9
                  Plaintiff,                        ORDER SETTING SETTLEMENT
10                                                  CONFERENCE
           vs.
11                                                  Date: November 16, 2018
     S. GOODWIN, et al.,                            Time: 10:00 a.m.
12                                                  Before the Honorable Judge Stanley A.
                  Defendants.                       Boone, Courtroom 9
13
14
15          Plaintiff Jerald Morris Larry is a prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a

17   settlement conference. Therefore, this case will be referred to Magistrate Judge Stanley A.

18   Boone to conduct a settlement conference at the U. S. District Court, 2500 Tulare Street,

19   Fresno, California, on November 16, 2018 at 10:00 a.m.

20          The court will issue the necessary transportation order in due course.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1.     This case is set for a settlement conference before Magistrate Judge Stanley A.

23                 Boone to conduct a settlement conference at the U. S. District Court, 2500

24                 Tulare Street, Fresno, California, on November 16, 2018 at 10:00 a.m.

25          2.     A representative with full and unlimited authority to negotiate and enter into a

26                 binding settlement shall attend in person.

27          3.     Those in attendance must be prepared to discuss the claims, defenses and

28                 damages. The failure or refusal of any counsel, party or authorized person
 1        subject to this order to appear in person may result in the cancellation of the
 2        conference and the imposition of sanctions.         The manner and timing of
 3        Plaintiff’s transportation to and from the conference is within the discretion of
 4        CDCR.
 5   4.   Defendants shall provide a confidential settlement statement to the following
 6        email address:       saborders@caed.uscourts.gov.      Plaintiff shall mail his
 7        confidential settlement statement to U.S. District Court, 2500 Tulare Street,
 8        Fresno, California, 93721, “Attention: Magistrate Judge Stanley A. Boone.”
 9        The envelope shall be marked “Confidential Settlement Statement”. Settlement
10        statements shall arrive no later than November 9, 2018. Parties shall also file a
11        Notice of Submission of Confidential Settlement Statement (See Local Rule
12        270(d)). Settlement statements should not be filed with the Clerk of the Court
13        nor served on any other party. Settlement statements shall be clearly marked
14        “Confidential” with the date and time of the settlement conference indicated
15        prominently thereon.
16   5.   The confidential settlement statement shall be no longer than five pages in
17        length, typed or neatly printed, and include the following:
18        a. A brief statement of the facts of the case.
19        b. A brief statement of the claims and defenses, i.e., statutory or other grounds
20           upon which the claims are founded; a forthright evaluation of the parties’
21           likelihood of prevailing on the claims and defenses; and a description of the
22           major issues in dispute.
23        c. An estimate of the cost and time to be expended for further discovery,
24           pretrial, and trial.
25        d. The party’s position on settlement, including present demands and offers and
26           a history of past settlement discussions, offers, and demands.
27        e. A brief statement of each party’s expectations and goals for the conference,
28           including how much a party is willing to accept and/or willing to pay.
 1        6.    If the parties intend to discuss the joint settlement of any other actions or claims
 2              not in this suit, give a brief description of each action or claim as set forth above,
 3              including case number(s), if applicable.
 4        7.    If a settlement is reached at any point during the stay of this action, the parties
 5              shall file a Notice of Settlement in accordance with Local Rule 160.
 6        8.    A failure to follow these procedures may result in the imposition of sanctions by
 7              the court.
 8
 9   IT IS SO ORDERED.
10
       Dated:   October 14, 2018                              /s/ Gary S. Austin
11                                                 UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
